Citation Nr: 0728921	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-32 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1987 to 
August 1991.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 2003 decision by the RO.

The decision below addresses the claim for service connection 
for a left knee disability.  Consideration of the claims of 
service connection for a right knee disability and a 
bilateral hip disability is deferred pending completion of 
the development sought in the remand that follows the 
decision below.

The Board also notes that, after his appeal was certified to 
the Board, the veteran filed new evidence relating to his 
claims of service connection for a right knee disability and 
a bilateral hip disability without providing a waiver of 
consideration by the RO.  That new evidence is further 
discussed and referred to the RO in the remand that follows 
the decision below.


FINDING OF FACT

The veteran's left knee was diagnosed as being normal; the 
veteran does not have a left knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim of service 
connection for a left knee disability, a VCAA notice letter 
was sent in April 2002, prior to the RO's June 2003 decision.  
That letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, and to send any evidence he had about his disability 
since service.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection must be denied.  Consequently, no 
rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal. 

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for service connection of a left knee 
disability during July 2002.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.




II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

During February 2002 the veteran claimed service connection 
for a left knee disability.  However, because the veteran's 
service medical records only showed treatment for an injury 
to his right knee, the RO scheduled a VA compensation and 
pension examination for only his right knee.  At the July 
2002 examination, the veteran insisted that it was his left 
knee that had been injured in service.  Therefore the 
examiner only examined the veteran's left knee.  

At the July 2002 examination, the veteran reported that, 
since service, his left knee would ache in the morning.  He 
denied weakness, locking, or swelling.  He reported that he 
works as a carpenter, and by mid-afternoon, the knee would 
feel tight and would be quite sore when he went to bed.  He 
said that he usually wears an elastic brace, and takes over-
the-counter pain medications for relief.  He described a pain 
level of 4 on a scale of 10.  Kneeling would increase the 
discomfort to a level of 8 on a scale of 10.  He has not lost 
any work due to his knee pain.  The examiner observed that 
the veteran was wearing an elastic/velcro knee brace.  He 
noted that there was no swelling or effusion of the left 
knee; it was stable laterally; Lachman's test was negative; 
McMurray's test was negative; range of motion was full and 
normal without pain; no crepitus was noted with flexion or 
extension; gait was normal; and no abnormal shoe wear was 
noted.

X-rays of the left knee taken on the day of the examination 
showed no focal bony abnormality or joint distortion, and no 
definite effusion was present.  It was a normal examination.  
The examiner's diagnostic impression was that there was no 
evidence of left knee degenerative joint disease; no evidence 
of ligament damage; full range of motion was elicited; and no 
disability was evident.

As noted above, there must be competent evidence in the 
record which demonstrates that the claimant currently has the 
disability for which service connection is claimed.  Gilpin, 
supra; Degmetich, supra.  Here, no disability of the left 
knee was diagnosed, and the veteran has presented no other 
evidence indicating there is a current left knee disability.  
Although the examiner elicited full range of motion without 
any complaint of pain, the Board acknowledges the veteran's 
complaints of pain in his left knee.  However, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, 
the veteran's claim of service connection for a left knee 
disability must be denied.   


ORDER

Service connection for a left knee disability is denied.


REMAND

In his August 2004 substantive appeal, the veteran complained 
that he was not provided VA compensation and pension 
examinations of his right knee, and his right and left hip.  
He said that when he went for the July 2002 examination of 
his knee, the examiner only examined his left knee.  He 
complained that when he went to a May 2003 examination, the 
examiner only examined his neck and said she could not 
examine his hips because she was overbooked for the day, and 
that he would be rescheduled for an examination of his hips.  
However, he was not rescheduled for an examination of his 
hips.

The Board notes that the veteran's claims of service 
connection for a right knee disability, and for a bilateral 
hip disability, were received by the RO on April 18, 2003.  
On April 18, 2003, the RO requested compensation and pension 
examinations for a cervical/possible upper thoracic spine 
condition, a right leg condition, and a bilateral hip 
condition.  

At a May 5, 2003, VA examination, the examiner stated she was 
only conducting an examination of the veteran's neck to lower 
spine, to include right lower extremity radicular symptoms.  
The examination did cover a right leg condition, diagnosed as 
right lower extremity radicular symptoms.  The examination 
did not encompass a claimed bilateral hip condition.

It is unclear when the veteran claimed service connection for 
a right knee condition, except for a statement by his 
representative in August 2002 that mentioned a claim for 
knee(s).  In its June 2003 decision the RO did treat this 
statement as a claim of service connection for a right knee 
condition.  

As noted above in the introduction, after this appeal was 
certified to the Board in December 2004, the veteran's 
representative filed new evidence relating to his claims of 
service connection for a right knee condition, and a 
bilateral hip condition, in March 2005.  No waiver of 
consideration by the RO accompanied this new evidence.  This 
evidence consisted of a two page treatment history for the 
period from June 22, 1998 to January 31, 2005 from the Mora 
Chiropractic Center.  The January 31, 2005, entry noted that 
the veteran's symptoms of low back pain radiating to his hips 
were due to degenerative joint disease that is consistent 
with his reported history of injury in service.   There is 
also a March 2005 letter from Dr. D.L.K of the Mora 
Chiropractic Center who, in pertinent part, stated that the 
veteran had symptoms of chronic recurring late effect 
strain/sprain of the lumbosacral spine, pelvis, and hips.  He 
concluded with the opinion that these spinal and right knee 
related symptoms are conditions that were caused by service 
related injuries.  The Board notes that, by its June 2003 
decision, the RO did grant service connection for thoracic 
sprain, and lumbar strain with right lower extremity 
radicular symptoms.  However, to the extent that Dr. D.L.K.'s 
opinion deals with a right knee and bilateral hip condition, 
these issues have not yet been subject of a VA compensation 
and pension examination, nor have they been dealt with in a 
decision by the RO.  

The veteran was a paratrooper with the 82nd Airborne Division 
when he was in service from November 1987 to August 1991.  
Review of his SMRs by the Board shows that during February 
1989 the veteran complained of, and was treated for, right 
knee pain due to a fall in a tank trap pit.  The right knee 
is mentioned in the heading of the report, and three times in 
the body of the report.  It seems very clear that the 
examiner was examining the veteran's right knee.  There is no 
mention of a problem with the veteran's left knee in the 
report.  However, in his February 2002 claim, the veteran 
specifically claimed service connection for his left knee.  
Although the RO (apparently assuming that the veteran meant 
to claim service connection for his right knee because it was 
the one noted to be injured in service) ordered an 
examination of the right knee, the examiner in July 2002 only 
examined the left knee because of the veteran's insistence 
that it was the left knee that was injured in service, and 
because his claim was for service connection of the left 
knee.

Based on the foregoing, a remand is needed in order to afford 
the veteran compensation and pension examinations of his 
right knee, right hip, and left hip.  In view of the 
confusion that has arisen because of the veteran's contention 
that it was his left knee that was injured in service, a 
further statement of clarification of his claim is needed 
from the veteran.  The veteran should provide a written 
statement in support of his claim clarifying his position on 
how any disorder of his right knee should be service 
connected in view of his contention that it was his left knee 
that was injured in the February 2002 fall into a tank trap 
pit.     

For the reasons stated, this case is REMANDED for the 
following actions: 

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2007)) notice letter relating to his 
claims of service connection for right 
knee, right hip, and left hip disorders 
that complies with the recent decision in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

3.  Ask the veteran to provide a written 
statement in support of his claim 
clarifying his position on how any 
disorder of his right knee should be 
service connected in view of his 
contention that it was his left knee that 
was injured in the February 2002 fall 
into a tank trap pit that was noted in 
his SMRs.

4.  Schedule the veteran for an 
examination of his right knee, right hip, 
and left hip by a VA orthopedist.  The 
claims file must be made available for 
the examiner to review, and the examiner 
must state in the report that the claims 
file was reviewed.  All appropriate 
diagnostic studies should be ordered by 
the examiner.  The examiner should 
diagnose whether the veteran has any 
current right knee, right hip, or left 
hip disability.  Range of motion and any 
DeLuca pain factors should be discussed 
and evaluated.  The examiner should 
provide a nexus opinion stating whether 
is it at least as likely as not (i.e., is 
it 50 percent or more probable) that any 
diagnosed current disability of the right 
knee, right hip, or left hip can be 
attributed to the veteran's period of 
active service.  The examiner should 
fully describe the objective findings 
that support his or her conclusions, and 
a complete rationale for all opinions 
should be provided.

5.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.









	(CONTINUED ON NEXT PAGE)
This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2006). 





 Department of Veterans Affairs


